Citation Nr: 1733854	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling from April 21, 2009 to March 1, 2010, and 30 percent disabling from March 2, 2010, to the present.

5.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 60 percent disabling from December 26, 2012, to the present, and 40 percent disabling prior to December 26, 2012.

6.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.

7.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2013 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 60 percent effective December 26, 2012, and the evaluation for GERD to 30 percent effective March 2, 2010.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The claim of service connection for a cervical spine disorder and the claims for increased ratings for a lumbar spine disability and radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal of the claim for an increased initial rating for GERD.  

2.  Resolving reasonable doubt in his favor, the Veteran's hypertension is caused or aggravated by his service-connected lumbar spine disability.  

3.  Resolving reasonable doubt in his favor, the Veteran's sleep apnea manifested during his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for an increased initial rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the March 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal of the claim for an increased initial rating for GERD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


Service Connection Claims

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).


1.  Hypertension

The Veteran asserts that his hypertension is caused or aggravated by his service-connected lumbar spine disability.  He states that his back disability has limited his ability to exercise and stay active and that this has resulted in weight gain, which has caused or aggravated his hypertension.  

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar spine disability caused or aggravated his hypertension.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, a private physician who treated the Veteran provided a positive opinion in favor of the claim.  

Significantly, in his April 2017 medical opinion, Dr. P.L. opined that "[i]t is reasonable to assume patient's hypertension and excessive weight gain is largely due to low back pain induced inactivity."  Dr. P.L. noted that he had treated the Veteran since he retired from military service and that he has had severe low back pain and two surgeries on his back.  He stated that throughout this time, the Veteran was unable to be physically active and exercise due to low back pain.  He noted that the Veteran has been moderately hypertensive and obese.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


2.  Sleep Apnea

The Veteran asserts that his sleep apnea manifested during military service but went undiagnosed.  Alternatively, he asserts that his lumbar spine disability contributed to his weight gain, which has caused or aggravated his sleep apnea.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea manifested during service.  Although there is evidence against the claim, lay statements from the Veteran, his wife, and other individuals provide credible evidence that the Veteran's sleep apnea manifested during service.  

Notably, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran and his wife have been married since March 1986.  She stated that the Veteran has snored throughout their marriage and that it has worsened through the years.  A fellow service member (M.L) stated that he was stationed with the Veteran in Bosnia and recalled that he snored loudly and would stop breathing in his sleep.  The Veteran stated that other service members complained of his snoring and that he almost "went to blows" over his snoring with one individual.  

On this record, the Board finds the foregoing statements both competent and credible evidence indicating that the Veteran's sleep apnea manifested during his military service.  As noted above, a lay person is competent to describe symptoms at the time that support a later diagnosis by a medical professional.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for sleep apnea is warranted.  See Gilbert, 1 Vet.App. at 55.  


ORDER

The appeal of the claim for an increased initial rating for GERD is dismissed.

Service connection for hypertension is granted.

Service connection for sleep apnea is granted.



REMAND

Cervical Spine

The Veteran asserts that his cervical spine disorder was incurred in or is causally related to his military service.  Alternatively he contends that his cervical spine disorder was caused or aggravated by, or is a progression of, his service-connected lumbar spine degenerative disc disease.  

A January 1997 service treatment record indicates that the Veteran complained of dull retrosternal pain that radiated into his right scapula and intermittent sharp chest pain radiating into his back.  The pain increased when he put his chin to his chest or rotated his head.  It was noted that the pain was reproduced with trapezius muscle and right sternocleidomastoid in use.  The assessment was a trapezius/sternocleidomastoid muscle strain secondary to load bearing equipment/flak vest.

After service, a December 2005 magnetic resonance imaging (MRI) showed degenerative changes of the cervical spine.  The October 2009 VA examiner opined that it was less likely than not that the Veteran's cervical spine disorder was caused or aggravated by his lumbar spine disability; however, she did not address whether the cervical spine disorder was incurred in or is otherwise causally related to the Veteran's service.  Furthermore, she indicated that the Veteran had degenerative spondylitis of the cervical spine and degenerative disc disease and osteoarthritis of the lumbar spine.  She noted that these were two separate types of conditions.  However, she did not address December 2011 MRI findings of degenerative joint and disc disease of the cervical spine.  For these reasons, the Board finds that an additional VA examination is necessary.


Increased Rating Claims

Regarding the Veteran's service-connected lumbar spine disability and radiculopathy of the lower extremities, VA examinations were last conducted in December 2012, over four years ago.  During the Board hearing, the Veteran described experiencing worsening symptoms, including multiple falls and an inability to bend to put on his shoes and wash his lower extremities.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's lumbar spine degenerative disc disease and radiculopathy of the lower extremities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine, lumbar spine, and radiculopathy of the lower extremities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his cervical spine disorder was incurred in or is causally related to his military service.  A January 1997 service treatment record indicates that he complained of trapezius and right sternocleidomastoid pain that was reproduced was he turned his head and put his chin to his chest.  It was noted that he had a strain secondary to carrying load bearing equipment/flak vest.  During the Board hearing, he stated that he had to carry heavy equipment during his military service, such as a flak jacket, Kevlar helmet, and night goggles.  See Tr. Hrg. at 36.  Alternatively, he contends that his cervical spine disorder is a progression of his service-connected lumbar spine degenerative disc disease.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disorder was incurred in or is causally related to his military service.  The examiner should address the January 1997 service treatment record noting a trapezius and right sternocleidomastoid strain and the Veteran's contention that carry heavy equipment caused his cervical spine disorder.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disorder is a natural progression of his service-connected lumbar spine degenerative disc disease or was otherwise caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the lumbar spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar spine degenerative disc disease and radiculopathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of each disability on the Veteran's occupational functioning and daily activities. 

Regarding radiculopathy of the lower extremities, the examiner should identify the nerves affected and the severity of the condition in terms of mild, moderate, moderately-severe, or severe.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent SSOC.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


